Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1,3, and 5 are under examination 

Claim Objections

Claim 1 is objected to because of the following informalities:  “ml” should be –mls-- and “includes following” should be –includes the following--.  “rest of which ultra-pure water” appears to be missing a term between “which” and “ultra-pure water”. Appropriate correction is required.

	Claim 5 is objected to because of the following informalities:  “56օC” should be --56°-- 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1,3,5 are rejected under 35 U.S.C. 103 as being unpatentable over Hong (CN103004750) in view Silva “Effect of antioxidants resveratrol and quercetin on in vitro evaluation of frozen ram sperm” Theriogenology 77 (2012) 1722-1726).”  Silva and Hong are disclosed on the IDS document.  The cited paragraphs of Hong are derived from the translation provided by Examiner.

Hong teaches a small ruminant semen freezing diluent, wherein each 100 mls of it includes the following components (Paragraph 8):  2.71 g of tris (Paragraph 8).  Paragraph 29 specifically states that the tris used is tris(hydroxymethyl) aminomethane, 1.4 g of citric acid (Paragraph 8), 1 g of monosaccharide (Paragraph 8), 5-20ml of fresh egg yolk (Paragraph 8), 5-20ml of osmotic protective agent (Paragraph 8), 0.1 million IU of penicillin and 0.1 million IU of streptomycin (Paragraph 8), 50-600mMol of inositol compound (Paragraph 8), ultra-pure water (Paragraph 8), the inositol compounds are one of 1,3-cyclohexanediol, 1,4-cyclohexanediol, and 1,3,5-cyclohexanetriol (Paragraphs 8-9), the osmotic protective agent is glycerin or ethylene glycol (Paragraph 11) as in instant Claim 1, 
Hong does not teach the inclusion of resveratrol.  However, at the time of applicants’ filing, it would have been obvious to have included the resveratrol based on the teachings of Silva (Discussion, 1st paragraph).  An artisan would have been motivated to have incorporated resveratrol because Silva teaches, “that the mitochondrial system is the main source of harmful intracellular reactive oxygen species (ROS) with the respiratory chain acting in an autoxidation process, whereas polyphenols, such as resveratrol and quercetin, have important roles in absorption and 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In reHoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”); In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying “the need for caution in granting a patent based on the combination of elements found in the prior art.”). 
A review of the specification fails to provide evidence that the claimed concentrations are critical.  Absent such evidence it would have been obvious for an artisan of ordinary skill at the time of effectively filing Hong to try a finite number of possible concentrations of the resveratrol component to predictably arrive at the claimed concentration through routine optimization.  An artisan would have reasonable expectation of success in optimizing the concentrations because methods of determining resveratrol concentration were long established in the art as demonstrated by Hong.  Thus, Hong renders the claimed concentration of resveratrol obvious.  
Dependent Claims taught by Hong
) as in instant Claim 3, wherein the fresh egg yolk has been inactivated at 50°Cfor 30 minutes (Paragraph 29) as in instant Claim 5.

The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."



Conclusion

All claims stand rejected.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025.  The examiner can normally be reached on M-F:9:30am-5:40pm; 9:00-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



LAUREN K. VAN BUREN
Examiner
Art Unit 1632



/MARCIA S NOBLE/Primary Examiner, Art Unit 1632